Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jullian L. Brown appeals the district court’s orders granting summary judgment in favor of the American Institutes for Research in the Behavioral Sciences, Inc., and denying her motion for reconsideration pursuant to Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Am. Inst. for Research in the Behavioral Sciences, Inc., No. 8:06-cv-02935-RWT (D. Md. Oct. 1, 2007 & Jan. 28, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.